Case 1:19-cv-03867-PKC-ST Document 50 Filed 03/16/21 Page 1 of 1 PageID #: 232


                                                                        eeplaw.com
                                                                        80 Pine Street, 38th Floor
                                                                        New York, New York 10005
                                                                        T. 212.532.1116 F. 212.532.1176

                                                                        New Jersey Office
                                                                        576 Main Street, Suite C
                                                                        Chatham, New Jersey 07928



                                           March 16, 2021
BY ECF
Honorable Steven Tiscione
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    Suriel v. PANYNJ, et al., 19 CV 3867 (PKC) (ST)

Your Honor:

      I represent plaintiff in the above-referenced matter. I write to respectfully oppose
defendants’ application filed earlier today at DE #49.

        If it should please the Court, this is the fourth discovery application defendants have
submitted to the Court without conferring in advance with plaintiff’s counsel as required
under Local Civil Rule 37.3 and Rule III(A) of the Court’s Individual Practices. See DE
#42, 44, 47. In each case, defendants have submitted subpoenas for so-ordered depositions
without even notifying plaintiff in advance or confirming that plaintiff’s counsel would be
available on the date submitted to the Court for the proceeding. This is despite plaintiff’s
counsel’s repeated invocation of the rules and specific requests to defense counsel. While
plaintiff is aware of no reason why these deposition subpoenas need to be ordered by the
Court, he has always been willing to confer in good faith to at least arrive at mutually
convenient dates for the examinations.

      Accordingly, plaintiff respectfully requests that defendants’ application at DE #49
be denied and that defendants be required to confer with plaintiff in advance of any
resubmitted application and any future discovery motions.

       Thank you for your consideration of this request.

                                           Respectfully submitted,

                                           Gabriel P. Harvis

cc:    Defense Counsel
